NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-1946
                                     ___________

                                   JING CHUN LIU,
                                              Petitioner

                                           v.

             ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                   Respondent

                      ____________________________________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                            (Agency No. A078-435-237)
                   Immigration Judge: Honorable Donald V. Ferlise
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 3, 2013
               Before: AMBRO, JORDAN and BARRY, Circuit Judges

                          (Opinion filed: September 5, 2013)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Petitioner Jin Chun Liu seeks review of a final order of the Board of Immigration

Appeals (“BIA”). For the following reasons, we will deny the petition for review.
       Petitioner is a citizen of China. In 2001, removal proceedings were initiated

against him pursuant to INA § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i), as an alien

present in the United States without being admitted or paroled. Petitioner conceded

removability but applied for asylum, withholding of removal, and protection under the

Convention Against Torture, based on his opposition to China’s population control

policies. In 2003, the Immigration Judge (“IJ”) denied relief, finding no credible

evidence of past persecution or well-founded fear of future persecution, and ordered

Petitioner removed to China. In 2005, the BIA upheld the IJ’s decision. In 2012,

Petitioner filed a motion to reopen in the BIA, arguing that he had recently begun

practicing Falun Gong and feared persecution on that basis if returned to China. On

March 22, 2013, the BIA denied Petitioner’s motion. On April 5, 2013, Petitioner filed a

counseled petition for review and a motion to stay removal in this Court. We denied his

stay motion on April 21, 2013.

       We begin by making clear the limited scope of this appeal. We have jurisdiction

under 8 U.S.C. § 1252(a) only with respect to the BIA’s March 22, 2013 order denying

Petitioner’s motion to reopen. The petition for review was not timely filed within 30

days of the BIA’s 2005 order upholding the IJ’s removal order. See 8 U.S.C.

§ 1252(b)(1); Stone v. INS, 514 U.S. 386, 405 (1995). The 30-day limitation period is

mandatory and jurisdictional. See Vakker v. Att’y Gen, 519 F.3d 143, 146 (3d Cir.

2008); McAllister v. Att’y Gen, 444 F.3d 178, 185 (3d Cir. 2006).

                                            2
       We review the BIA’s denial of a motion to reopen using the “highly deferential”

abuse of discretion standard. Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir. 2004). A

motion to reopen must be filed in the BIA within 90 days of the date of entry of the final

order of removal. INA § 240(c)(7)(C)(i), 8 U.S.C. § 1229a(c)(7)(C)(i). There is no time

limit on filing a motion to reopen in the BIA if the basis of the motion is to apply for

asylum and the motion is based on changed conditions in the country to which removal

has been ordered, if such evidence is material and was not available or discoverable at the

previous proceeding. See INA § 240(c)(7)(C)(ii), 8 U.S.C. § 1229a(c)(7)(C)(ii). The

evidence presented must be genuine, authentic, and objectively reasonable. See In re S-

Y-G, 24 I.&N. Dec. 247, 251 (BIA 2007).

       We agree with the BIA that Petitioner’s motion to reopen was untimely. The

motion was filed over 7 years after the BIA’s May 9, 2005 final order of removal. His

motion was subject to the 90-day limitations period because it was not based on changed

conditions in China supported by material evidence that was not available or discoverable

at the time of the previous proceeding. Instead, Petitioner’s motion sought reopening

because he began the practice of Falun Gong in 2011 and feared persecution on that basis

if returned to China.1 See Liu v. Att’y Gen, 555 F.3d 145 (3d Cir. 2009). However,


1
  In support of his motion, Petitioner submitted a notice addressed to his parents in China
by their local village branch of the Communist Party. The notice, dated July 2012, stated
that reports had been received of Petitioner’s participation in Falun Gong and demanded
he cease his activities and return to China for “severe punishment.” Petitioner also
submitted a letter purportedly from his father stating that Chinese authorities had rushed
                                              3
Petitioner’s motion to reopen fails to demonstrate that the treatment of Falun Gong

practitioners in China has materially changed since the time of his removal proceedings.

To the contrary, Petitioner acknowledged that “[t]he Chinese government banned Falun

Gong in China for over 10 years now.” We further note that the BIA found that the

Communist Party notice, which was “unsigned and not authenticated in any manner,”

was insufficiently reliable evidence. It also concluded that the letter from Petitioner’s

father was unauthenticated, speculative, and written by a third party, and therefore was

similarly unreliable. We agree that Petitioner did not establish through reliable evidence

that the Chinese authorities were aware of his Falun Gong activities or that he would face

persecution on that basis if returned to China. Therefore, we cannot conclude that the

BIA abused its discretion in denying the motion.2




into his home to serve the notice and demand Petitioner’s return to China for punishment.
2
  Petitioner’s motion to reopen also asked the BIA to invoke its sua sponte authority
pursuant to 8 C.F.R. § 1003.2(a). In denying reopening, the BIA refused to exercise that
authority. We lack jurisdiction to review the BIA’s refusal to exercise its sua sponte
authority. Calle-Vujiles v. Ashcroft, 320 F.3d 472, 474 (3d Cir. 2003).
                                             4